252 S.W.2d 167 (1952)
SKINNER
v.
STATE.
No. 25946.
Court of Criminal Appeals of Texas.
October 22, 1952.
No attorney on appeal.
George P. Blackburn, State's Atty., Austin, for the State.
WOODLEY, Commissioner.
The appeal is from a misdemeanor conviction for driving an automobile upon a public highway while intoxicated, the punishment having been assessed at a fine of $100.
The record contains no recognizance or bond on appeal, and it is not shown that appellant is confined in jail. This court is therefore without jurisdiction of the appeal. See Sandifer v. State, 63 Tex. Crim. 361, 139 S.W. 1155 and other cases listed under note 9 of art. 830, Vernon's Ann.C.C.P.
The appeal is dismissed.
Opinion approved by the Court.